28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earsel L. HENSLEY;  John R. Clark;  David Jude;  Thomas E.Curry;  Gary A. Rose;  Ronnie L. Marcum, Jr.;Charles R. Hunt;  James S. Venturino,Jr., Plaintiffs-Appellants,v.NORFOLK SOUTHERN RAILWAY COMPANY, a foreign corporation;Norfolkand Western Railway Company, a WestVirginia corporation;  Norfolk SouthernCorporation, a foreigncorporation,Defendants-Appellees.
No. 93-2474.
United States Court of Appeals, Fourth Circuit.
Argued May 11, 1994.Decided July 1, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, District Judge.  (CA-92-958-3)
Della Mae Cline, Thornsbury & Thompson, Williamson, West Virginia, for Appellants.
Fred B. Westfall, Jr., Huddleston, Bolen, Beatty, Porter & Copen, Huntington, West Virginia, for Appellees.
S.D.W.Va.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and DUPREE, Senior United States District Judge for the Eastern District of North Carolina, sitting by designation.
OPINION
PER CURIAM:


1
In May 1992, the Norfolk Southern Railway Co.  ("Railroad") offered some of its employees the opportunity to transfer to other locations within the Railroad's operations.  Appellants, employees of the Railroad, accepted the offer of transfer.  The Railroad, however, later rescinded each of the appellants' transfers.


2
Appellants filed suit against the Railroad in West Virginia state court alleging various contract and tort claims.  The Railroad removed the suit to federal district court and moved for summary judgment.  The district court granted the Railroad's motion, finding that the Railway Labor Act's mandatory procedures for resolving labor disputes preempt appellants' claims because they constitute "minor" labor disputes under the Act.  The district court accordingly dismissed the appellants' suit.


3
On appeal, appellants contend that the district court erred when it found that their claims constitute "minor" rather than "major" disputes.  We have reviewed the arguments raised by the appellants and have determined that they are without merit.  We accordingly affirm the opinion of the district court, Hensley v. Norfolk S. Ry. Co., No.3:92-0958 (S.D. W. Va.  September 28, 1993).

AFFIRMED